[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 23, 2006
                             No. 06-11170                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-00057-CV-J-32-MMH

FRED LORENZO BROOKS,



                                                          Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,


                                                      Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 23, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Florida prisoner Fred Lorenzo Brooks appeals the district court’s denial of

his petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. § 2254, as

barred by the one-year statute of limitations of the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

28 U.S.C. § 2244(d)(1). On May 25, 2000, the Florida Supreme Court affirmed

Brooks’ conviction, but remanded the case for resentencing. Brooks’ § 2254

petition only attacked his original conviction, not his resentencing.

      Brooks asserts the district court erred in calculating the statute of limitations

under the AEDPA from the date the Florida Supreme Court decision became final.

Brooks contends the statute of limitations should have been calculated beginning

with the date of his resentencing. The district court granted a certificate of

appealability (COA) limited to this specific issue.

      We review de novo the district court’s determination that a petition for

habeas corpus was time-barred under 28 U.S.C. § 2244(d). Jones v. Nagle, 349

F.3d 1305, 1307 (11th Cir. 2003). The one-year statute of limitations for filing a

writ of habeas corpus runs from the latest of four triggering dates, including “the

date on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1). A state

prisoner’s conviction becomes final when the U.S. Supreme Court denies



                                           2
certiorari or issues a decision on the merits, or when the 90-day period in which to

file a certiorari petition expires. Bond v. Moore, 309 F.3d 770, 773-74 (11th Cir.

2002). This time period is tolled during the pendency of a properly filed motion

for post-conviction relief in state court. 28 U.S.C. § 2244(d)(2). “When a

petitioner who has been resentenced brings an application challenging only his

original judgment of conviction, the one-year statute of limitations under the

AEDPA runs from the date the original judgment of conviction became final and

not the date the resentencing judgment became final.” Rainey v. Sec’y for the

Dep’t of Corr., 443 F.3d 1323, 1326 (11th Cir. 2006).

      This case is controlled by our decision in Rainey. Because Brooks’ habeas

petition challenged only his judgment of conviction, without any challenge to his

resentencing judgment, the AEDPA’s one-year statute of limitations began when

his judgment of conviction became final. Id. Measuring the limitations period

from that date, Brooks’ habeas petition was untimely. We decline to consider any

other argument Brooks attempts to raise on appeal because those arguments fall

outside of the scope of the COA. See Murray v. United States, 145 F.3d 1249,

1251 (11th Cir. 1998).

      AFFIRMED.




                                          3